DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Newly submitted claims 25-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the only method claim originally presented was directed to a method of monitoring an operating parameter of a flexible hose line which was considered to be directed to the same invention as the flexible hose, however, claims 25-26 even though they depend from the method of monitoring are actually methods of making the flexible hose line which is different invention from what was originally presented and examined, and therefore originally elected by original presentation, and the new invention would lack unity in that the only special technical features shared by the two inventions would be the subject matter of claim 20, and that is already taught to not be special based upon them being provided in the Quigley reference (see below), therefore the subject matter that is different is directed to a different invention that lacks unity since it has different special technical features directed to the features of method steps of making a hose and not monitoring steps, therefore this invention lacks unity, however, if they remain dependent upon claim 20 and claim 20 is ever found to be allowable they will be considered for rejoinder at that time, but for now have been withdrawn as drawn to a non-elected invention by original presentation. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 25-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 20, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quigley (6004639).  The reference to Quigley discloses the recited flexible hose line 10 wherein the wall 14 has integrated sensor material 70,72 (fig 1) which has a material property that varies with an operating parameter of the hose line (such is provided to detect a parameter changing in the sensor to detect various parameters including temperature, bending, strain, various field changes, and pressure; see col 7, line 66 through col 9 line 48 setting forth different sensors used for different parameters), the integrated sensor material can be in the form of at least one transducer 70,72, or can also include additives selected from a piezoelectric materials (col 8, lines 42-56; col 9, lines 24-37) which are considered to at least be additives having these properties provided in the sensors and since such is considered an additive to the layer by being provided in a sensor added to the layer 14 which is a thermoplastic material (col 12, lines 32-53) which can also include a fabric braided or woven material  by being embedded in it, the operating parameters are set forth above and include a least temperature, a device is provided for recording measurement date representing properties from the sensor as well as a device for transmitting the measurement date to a date processing device such as 86 which contains all this structure and function (col 22 line 17 to col 23 line 28), and the method of using the apparatus to sense a material property of a sensor material integrated in a wall of the hose line as set forth above wherein the material property varies with the operating parameter of the hose line.  
	With regards to the amended language added to claim 20, as described above the reference does teach an integrated sensor which is formed as a transducer, and as per column 9, lines 24-48 element 72 is a sensor and can be a transducer, which includes copper wires in the area of line 45, and copper wire is clearly known in the art to be an electrical conductor, therefore this new language is taught by the reference to Quigley, and since copper is a metal the conductor is a metal wire for claim 24, or can be a thermocouple as well (col 9, around line 40), and the operating parameter can include temperature of the hose line as set forth above (also discussed in col 9, lines 39-48 area as well that discusses thermocouples and detecting temperature as well as other parameters set forth in the paragraph just about this area of column 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (2012/0222770) in view of Luo (2013/0273799).  The reference teaches all of the recited structure as best understood from the PCT and if further description is required of the reference please see the PCT, where as best understood from the PCT the reference appears to meet the claimed structure at least clearly anticipated in light of the PCT findings which are believed to set forth the particulars of how the reference meets the claim limitations and are given full faith they are accurate.  The reference to Kristiansen discloses the recited flexible hose line with a wall (where [0071] sets forth the reinforcement element of the hose can include a polymer layer which is considered a wall portion; the sensor can be part of the reinforcement element [0101] or arranged in a supporting element which is a polymer layer of the hose which would be a wall) which has an integrated sensor 37 [0101] (see .  
The reference to Luo discloses the recited flexible hose line (hoses set forth in [0108] which would be flexible to some extent based upon the material used) comprising a wall (the hose would have a wall) which is formed of a fiber reinforced composite material which has an integrated sensor material which has a material property that varies with an operating parameter of the hose line (see [0003] sets forth providing fillers and colorants; [0062] sets forth providing pigments to the polyarylene material which is known as the material used for the hose wall can be provided with photochromic pigments or thermochromic pigments which would form the integrated sensor material with properties that varies with an operating parameter the same as applicant’s same material capable of achieving the same function), the integrated sensor material is in the form of at least one additive (such as a pigment which is an additive), as set forth above the additives can be selected from thermochromic additives such as pigments, or photochromic additives such as pigments [0062],  the wall has at least one layer formed of the material which comprises a thermoplastic material (the polyarylene sulfide composition above that has the pigment added to it) and the additive is contained in this thermoplastic material [0062], the wall formed can be provided with a woven fabric [0098] and the additive can be part of the fibers or a coating of fibers which can include colorants as well [0101] and colorants known to be used can include the additive mentioned above, where claim 17 is a copy of the structure of claim 4 which is described previously, claim 19 is a copy of the structure of claim 6 also described above.
It would have been obvious to one skilled in the art to modify the integrated sensor material formed of a coated wire of Kristiansen by using an additive selected from a thermochromatic additive  provided in a thermoplastic material to act as the integrated sensor material, and where such can be used to coat a reinforcement which can be woven fabric layer but would also include any reinforcement provided in the hose wall including any reinforcing wires as well that can be provided in the wall of the hose as suggested by Luo where such would provide alternative structure to act as a sensor as well which can detect or sense in a different manner to cover additional potential measurements and . 
Claims 20, 8, 9, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Quigley.  The reference to Kristinasen discloses all of the recited method with the exception of the new limitations provided in the amendment (see above for a listing of the other limitations of claim 20 which were defined in the previous office action) directed to the integrated sensor material being at least one transducer such as an electrical conductor.  It would have been obvious to one skilled in the art to modify the sensor or Kristiansen by modifying th4e integrated sensor to be at least a transducer formed of an electrical conductor as suggested by Quigley where such teaches that sensors used for monitoring hoses can include various types of integrated sensors including transducers formed of electrical conductors or fiber optics (col 9, lines 63-67 of Quigley) thereby teaching the equivalence of using different sensor materials where different sensory types would allow for sensing different parameters in different ways to allow for a wider range of sensing uses to improve the usefulness of the hose and its sensors.  The reference to Kristiansen also fails to disclose using a thermocouple required in claim 24, but such is also taught by Quigley above and it would have been obvious to one skilled in the art to modify the sensing material or element of Kristiansen by using a .  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Quigley as applied to claims 20, 8, 9, and 27 above, and further in view of Gunzing (2010/0126986).  The reference to Kristiansen also sets forth in [0101] that the sensor can be fixed to layers along a surface of a layer.  The reference to Kristiansen discloses all of the recited structure with the exception of weaving the conductor or optical fiber by being interwoven into a woven fabric in a layer and attaching it to the wall by stitching.  The reference to Gunzing discloses the recited flexible hose (see fig 1) with a hose wall which is provided with an integrated sensor material formed by 17 (as well as 11,13 which can also be formed of a material which can be sensed) where such can be embedded in a wall layer [0093] and being a sensor it has a material property that varies with an operating parameter of the hose line in that such is a natural property of a sensor formed as a fiber as 17 is formed, the integrated sensor is in the form of at least one transducer 17,11, 13, the at least one transducer is selected from an electrical conductor 11,13 [0105], where PVDF can also be used [0035-0043], as seen in figure 1 the members 11,13,17 are all seen to be provided along the axial direction of the hose in a helical manner about the axis, [0089 and 0093] set forth the members can be embedded in a braided layer 5 which can be formed of thermoplastic materials such as described in [0035-0047] and therefore also teaches that the members 11,13,17 can be embedded in the braided layer which would include the woven fabric [0089] by being woven into the braid which would be interwoven with a woven fabric.  
It would have been obvious to one skilled in the art to provide a wall in Kristiansen with a woven fabric that can be provided with an interwoven sensor such as a conductor or optical fiber, and to attach .

Claims 1, 13-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Luo.  The reference to Quigley discloses all of the recited structure set forth above with the exception of using a thermochromatic additive added to a thermoplastic material and coating a woven fabric with it, or the reinforcing element with it.  It would have been obvious to one skilled in the art to modify the integrated sensor material of Quigley by using an additive selected from a thermochromatic additive  provided in a thermoplastic material to act as the integrated sensor material, and where such can be used to coat a woven fabric layer as well as the reinforcing element which can be considered to be just one of the helical wires of the woven material, and that can be provided in the wall of the hose as suggested by Luo where such would provide alternative structure to act as a sensor as well which can detect or sense in a different manner to cover additional potential measurements and increase the hose usefulness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Gunzing.  The reference to Quigley discloses all of the recited structure with the exception of weaving .

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. With regards to many of the references, the arguments were persuasive since elements of claims that were not rejected under the references were added to independent claims, and therefore the rejections were no longer applicable and have been dropped.  
With respect to the arguments directed at the Kristiansen reference, while it is true that the amendment placed limitations into the independent claim which were not anticipated under 102 by the reference, such were rejected in light of the combination of teachings with Luo teaching the structure missing in Kristiansen such is still considered to be taught by the modifying reference and covered at least under 35 USC 103, and [0074] of the reference states the fiber sensor is integrated in a reinforcing element and as per [0073] that such can be helical so as set forth above Kristiansen does in fact teach a helical reinforcing element which can be a sensor, and upon modification by Luo of coating the sensors in specific materials with specific additives would meet the claim language therefore these arguments are not found persuasive, and the reference does teach the coated fiber sensor is known and providing he sensor integrated with a helical reinforcing element is also known.  With respect to the arguments directed at Quigley, such teaches providing a thermoplastic material with an added sensor material which is considered as an additive when the actual limitations of an additive are not established and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Smith, Matsumoto, and Kagoura disclosing state of the art hoses with reinforcing wires, some of which are coated, and sensors provided with hose structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH